 

Exhibit 10.15

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (this "Fourth Amendment") is made and entered
into as of the 30 day of November,  2015, by and between RP AVENTINE OFFICE
OWNER, L.L.C., a Delaware limited liability company ("Landlord"), and TRACON
PHARMACEUTICALS, INC., a Delaware corporation ("Tenant").

r e c i t a l s  :

A.    Landlord, as successor-in-interest to Glenborough Aventine, LLC, and
Tenant, entered into that certain Office Lease dated February 10, 2011 (the
"Office Lease"), as amended by that certain First Amendment dated September 16,
2013 (the "First Amendment"), that certain Second Amendment dated September 15,
2014 (the "Second Amendment"), and that certain Third Amendment dated February
20, 2015 (the "Third Amendment") (the Office Lease, the First Amendment, the
Second Amendment, and the Third Amendment shall hereafter collectively be
referred to as the "Lease"), whereby Landlord leases to Tenant and Tenant leases
from Landlord that certain space commonly known as Suites 700, 725, and 780 (the
"Existing Premises") and located on the seventh (7th) floor of the building
located at 8910 University Center Lane, San Diego, California 92122 (the
"Building").

B.    Landlord and Tenant desire to expand the Existing Premises to include that
certain space consisting of approximately 1,917 rentable (1,611 usable) square
feet of space commonly known as a portion of Suite 750 and located on the
seventh (7th) floor of the Building (the "Expansion Premises"), as delineated on
Exhibit A attached hereto and made a part hereof, and (iii) to make other
modifications to the Lease, and in connection therewith, Landlord and Tenant
desire to amend the Lease as hereinafter provided.

a g r e e m e n t  :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Capitalized Terms.  All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Fourth Amendment.

2.     Modification of Premises.  Effective as of the date (the "Expansion
Commencement Date") which is the earlier to occur of (i) the date upon which
Tenant first commences to conduct business in the Expansion Premises, and (ii)
January 1, 2016 (the "Tenant Work Letter"),  Tenant shall lease from Landlord
and Landlord shall lease to Tenant the Expansion Premises.  Consequently,
effective upon the Expansion Commencement Date, the Existing Premises shall be
increased to include the Expansion Premises.  Landlord and Tenant hereby
acknowledge that such addition of the Expansion Premises to the Existing
Premises shall, effective as of the Expansion Commencement Date, increase the
size of the Existing Premises to

742075.04/WLA

375056-00001/2-18-16/bkc/bkc

 

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 



approximately 9,339 rentable square feet.  The Existing Premises and the
Expansion Premises may hereinafter collectively be referred to as the
"Premises."    

3.     Term of Lease.  The term of Tenant’s lease of the Expansion Premises
shall commence on the Expansion Commencement Date and shall expire coterminously
with Tenant's lease of the Existing Premises on April 30, 2017 (the "Expansion
Expiration Date").  The period of time commencing on the Expansion Commencement
Date and expiring on the Expansion Expiration Date shall be referred to herein
as the "Expansion Term."    For purposes of this Fourth Amendment, the term
"Lease Month" shall mean each succeeding calendar month during the Expansion
Term; provided that the first Lease Month shall commence on the Expansion
Commencement Date and shall end on the last day of the first full calendar month
of the Expansion Term and that the last Lease Month shall expire on the
Expansion Expiration Date. 

4.     Base Rent.  Commencing on the Expansion Commencement Date and continuing
throughout the Expansion Term, Tenant shall pay to Landlord monthly installments
of Base Rent for the Expansion Premises as follows:

 

 

 

 

 

 

Approximate

 

 

 

 

 

 

 

Monthly

 

 

 

 

 

Monthly

 

Rental Rate

 

Period During

 

Annualized

 

Installment

 

per Rentable

 

Expansion Term

    

Base Rent

    

of Base Rent

    

Square Foot

 

Expansion Commencement Date – December 31, 2016

 


97,767.00 

 

$


8,147.25 

 

$


4.25 

 

January 1, 2017 – April 30, 2017

 


101,217.60 

 

$


8,434.80 

 

$


4.40 

 

On or before the Expansion Commencement Date, Tenant shall pay to Landlord the
Base Rent payable for the Expansion Premises for the first full month of the
Expansion Term.

5.     Tenant's Proportionate Share of Direct Costs.  Except as specifically set
forth in this Section 5, commencing on the Expansion Commencement Date, Tenant
shall pay 0.8828% as Tenant's Share of Direct Expenses that are above the Direct
Expenses applicable to the 2016 calendar year (the "Base Year") for the
Expansion Premises in accordance with the terms of Article 4 of the Office
Lease, as amended.

6.     Condition. 

6.1.     Existing Premises.  Tenant acknowledges that Tenant has been and is in
occupancy of the Existing Premises.  Tenant is fully aware of the condition of
the Existing Premises, and therefore Tenant shall continue to accept the
Existing Premises in its presently existing, "as is" condition and Landlord
shall not be obligated to provide or pay for any improvement work or services,
except as expressly set forth in the Lease, related to the improvement of the
Existing Premises prior to or during the Expansion Term.  Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or



742075.04/WLA

375056-00001/2-18-16/bkc/bkc

-2-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 



warranty regarding the condition of the Existing Premises, the Building or the
Project or with respect to the suitability of any of the foregoing for the
conduct of Tenant's business. 

6.2.     Expansion Premises.  Except as specifically set forth in the Work
Letter, Landlord shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Expansion Premises, and
Tenant shall accept the Expansion Premises in its presently existing, "as-is"
condition.  Notwithstanding the foregoing, Landlord shall construct the
improvements in the Expansion Premises, if any, pursuant to the terms of the
Tenant Work Letter.    Tenant also acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty regarding the
condition of the Expansion Premises, the Building or the Project or with respect
to the suitability of any of the foregoing for the conduct of Tenant's
business. 

7.     Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Fourth Amendment other than Hughes Marino and Jones Lang
LaSalle (the "Brokers"), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this
Fourth Amendment.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent, other than
the Brokers.  The terms of this Section 7 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended.

8.     Security Deposit.  Landlord and Tenant acknowledge that, in accordance
with Section 8 of the Office Lease, Landlord currently holds the sum of Forty
Thousand Four Hundred Forty-One and 99/100 Dollars ($40,441.99) as security for
the faithful performance by Tenant of the terms, covenants and conditions of the
Lease.  Concurrently with Tenant's execution of this Fourth Amendment, Tenant
shall deposit with Landlord an amount equal to Two Thousand Fifty and 46/100
Dollars ($2,050.46) to be held by Landlord as a part of the Security
Deposit.  Accordingly, upon such deposit, notwithstanding anything in the Lease
to the contrary, the Security Deposit held by Landlord pursuant to the Lease, as
hereby amended, shall equal Forty-Two Thousand Four Hundred Ninety-Two and
45/100 Dollars ($42,492.45).

9.     Parking. 

9.1.     Existing Premises.  Landlord and Tenant hereby acknowledge that,
throughout the Expansion Term, with respect to the Existing Premises Tenant
shall continue to have the parking rights set forth in the Lease.  

9.2.     Expansion Premises.  Tenant shall have the right, but not the
obligation, to rent up to six (6) unreserved parking passes (i.e., four  (4)
parking passes per each 1,000 usable square feet of the Expansion Premises), all
of which unreserved parking spaces shall pertain to the Project parking
facility.  Tenant shall rent such unreserved parking passes for the
Expansion Premises on a monthly basis throughout the Expansion Term, at
Landlord's prevailing rates for the location and type of such parking passes,
which rate is currently $75.00 per unreserved parking



742075.04/WLA

375056-00001/2-18-16/bkc/bkc

-3-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 



pass per month.  Tenant's rights and obligations with respect to such unreserved
parking passes shall otherwise be pursuant to the terms of Article 28 of the
Office Lease, as amended.  Tenant shall pay a one-time non-refundable charge in
the amount of $40.00 (subject to adjustment from time to time by Landlord) per
parking pass. 

10.     No Further Modification.  Except as set forth in this Fourth Amendment,
all of the terms and provisions of the Lease shall apply with respect to the
Expansion Premises and shall remain unmodified and in full force and effect.

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written. 

 

"LANDLORD"

"TENANT"

 

 

RP AVENTINE OFFICE OWNER, L.L.C., a

TRACON PHARMACEUTICALS, INC.,

Delaware limited liability company

a Delaware corporation

 

 

 

 

By:

/s/ Ron J. Hoyl

 

By: 

/s/ Patricia L. Bitar

 

 

Name: Ron J. Hoyl

Name: Patricia L. Bitar

 

 

Its: 

Vice President

 

Its:

Chief Financial Officer

 

 

 

 

 

 

By: 

/s/ Charles Theuer

 

 

 

Name: Charles Theuer

 

 

 

Its:

Chief Executive Officer

 

 



742075.04/WLA

375056-00001/2-18-16/bkc/bkc

-4-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

OUTLINE OF EXPANSION PREMISES

VHAventine 7th Floor - Multi TT [tcon20151231ex1015af448001.jpg]

 



742075.04/WLA

375056-00001/2-18-16/bkc/bkc

EXHIBIT A

-1-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Expansion Premises which shall be
referred to herein as the "Premises".  This Tenant Work Letter is essentially
organized chronologically and addresses the issues of the construction of the
Premises, in sequence, as such issues will arise during the actual construction
of the Premises.  All references in this Tenant Work Letter to Sections of "this
Amendment" shall mean the relevant portion of the Fourth Amendment to which this
Tenant Work Letter is attached as Exhibit B and of which this Tenant Work Letter
forms a part, all references in this Tenant Work Letter to Articles or Sections
of "this Lease" shall mean the relevant portions of the Lease (as amended) being
amended by this Amendment, and all references in this Tenant Work Letter to
Sections of "this Tenant Work Letter" shall mean the relevant portions of
Sections 1 through 6 of this Tenant Work Letter.  All references in this Tenant
Work Letter to the "Premises" shall mean the "Expansion Premises."

SECTION 1

DELIVERY OF PREMISES; TENANT IMPROVEMENTS

1.1     Delivery of Premises.  Landlord shall delivery possession of the
Premises to Tenant on or before December 1, 2015.  Tenant hereby acknowledges
that the Premises are currently occupied by another tenant of the Building.  If
Landlord is unable for any reason to deliver possession of the Premises to
Tenant on any specific date, then Landlord shall not be subject to any liability
for its failure to do so, and such failure shall not affect the validity of this
Lease or the obligations of Tenant hereunder; provided, however, the date set
forth in Section 2(ii) of this Fourth Amendment shall be delayed until the date
that is thirty (30) days after the date Landlord delivers possession of the
Premises to Tenant.  If Landlord does not deliver possession of the Premises to
Tenant by March 1, 2016 (the "Outside Date"), then the sole remedy of Tenant for
such failure shall be the right to deliver a notice to Landlord (a "Termination
Notice") electing to terminate the Lease with respect to the Expansion Premises
only effective upon the date occurring five (5) business days following receipt
by Landlord of the Termination Notice (the "Effective Date").  The Termination
Notice must be delivered by Tenant to Landlord, if at all, not earlier than the
Outside Date nor later than five (5) business days after the Outside Date.  The
effectiveness of any such Termination Notice delivered by Tenant to Landlord
shall be governed by the terms of this Section 1.1.  If Tenant delivers a
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Effective Date for a period ending thirty (30) days after
the Effective Date by delivering written notice to Tenant, prior to the
Effective Date, that, in Landlord's reasonable, good faith judgment, Landlord
will deliver the Premises to Tenant within thirty (30) days after the Effective
Date (the "Termination Extension Notice").  If Landlord delivers the Premises to
Tenant within such thirty (30) day suspension period, then the Termination
Notice shall be of no force or effect, but if Landlord does not deliver the
Premises to Tenant within such thirty (30) day suspension period, then the Lease
with respect to the Expansion Premises shall terminate upon the expiration of
such thirty (30) day suspension period.  Upon any termination as set forth in
this Section 1.1, Landlord and Tenant shall be relieved





742075.04/WLA

375056-00001/2-18-16/bkc/bkc

EXHIBIT B

-1-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 

 

from any and all liability to each other resulting hereunder with respect to the
Expansion Premises, except that Landlord shall return to Tenant any prepaid rent
with respect to the Expansion Premises and Landlord shall return the additional
Security Deposit amount paid by Tenant pursuant to Section 8 of the Fourth
Amendment. 

1.2     Tenant Improvements.  If Tenant desires to construct any improvements in
the Premises (the "Tenant Improvements"), then Tenant shall have the right to
deliver a space plan (a "Space Plan") to Landlord depicted such Tenant
Improvements, which Space Plan shall be subject to Landlord's approval, which
shall not be unreasonably withheld.  Following Landlord's approval of the Space
Plan, Tenant shall cooperate in good faith with Landlord’s architects and
engineers to supply such information necessary to allow Landlord’s architects
and engineers to prepare architectural and engineering drawings for the Premises
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits and in a manner consistent with, and which are a
logical extension of, the Space Plan (collectively, the “Original Working
Drawings”), and Landlord shall submit the Original Working Drawings to Tenant
for its approval, which shall not be unreasonably withheld.  Following Tenant's
approval of the Original Working Drawings, Landlord shall provide Tenant with a
cost proposal (the "Cost Pricing Proposal") in accordance with the Original
Working Drawings for the Premises, which cost proposal shall include, as nearly
as possible, the cost to be incurred in connection with the performance of the
Tenant Improvements.  Within five (5) business days, Tenant shall either (i)
approve the Cost Pricing Proposal or (ii) disapprove the Cost Pricing Proposal
and provide Landlord with Tenant's proposed revisions to the same, which
proposed revisions shall be subject to Landlord's approval, not to be
unreasonably withheld, conditioned or delayed.  Upon Landlord's receipt of
Tenant's approval of the Cost Pricing Proposal or upon Tenant's failure to
timely delivery notice of its approval of the same, Landlord shall construct the
Tenant Improvements pursuant to the Original Working Drawings.   In the event
that Tenant disapproves of the Cost Pricing Proposal, Landlord shall cause its
architects and engineers to modify the Original Working Drawings in a manner
consistent with, and which are a logical extension of Tenant's proposed
revisions.  Thereafter, Landlord shall construct the Tenant Improvements
pursuant to such modified Original Working Drawings (the "Modified Working
Drawings").  As used in this Tenant Work Letter, the term "Approved Working
Drawings" shall mean either the Original Working Drawings or the Modified
Working Drawings, as applicable.  Except as set forth above, Tenant shall make
no changes or modifications to the Approved Working Drawings, without the prior
written consent of Landlord.    Landlord shall cause the Premises to comply with
applicable laws, at Landlord's sole cost and expense, to the extent required in
order to allow Tenant to obtain a certificate of occupancy, or its legal
equivalent, for the Premises for general office use assuming a normal and
customary office occupancy density.

1.3     No Constructive Eviction.  If all or any portion of the Tenant
Improvements shall be constructed by Landlord on or after the Expansion
Commencement Date, then (i) Landlord shall be permitted to complete the Tenant
Improvements during normal business hours, (ii) Tenant shall provide a clear
working area for the construction of the Tenant Improvements, and (iii) Tenant
shall cooperate with all reasonable Landlord requests made in connection with
Landlord's completion of the Tenant Improvements.  Tenant hereby acknowledges
that the construction the Tenant Improvements during Tenant's occupancy of the
Premises shall in no way constitute a





742075.04/WLA

375056-00001/2-18-16/bkc/bkc

EXHIBIT B

-2-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 

 

constructive eviction of Tenant nor entitle Tenant to any abatement of rent or
damages of any kind (including damages relating to any interference with
Tenant's business at the Premises).

 

SECTION 2

OVER-ALLOWANCE AMOUNT

Landlord has allocated an amount (the “Tenant Improvement Allowance”) not to
exceed Nine Thousand Five Hundred Eighty-Five and 00/100 Dollars ($9,585.00)
(i.e., $5.00 for each of the rentable square feet of the Expansion Premises) for
the costs of designing and constructing the Tenant Improvements.  In the event
that Landlord reasonably anticipates that the total cost of designing and
constructing the Tenant Improvements will exceed the Tenant Improvement
Allowance, the amount of such reasonably anticipated excess shall be paid by
Tenant to Landlord immediately upon Landlord’s request as an over-allowance
amount (the "Over-Allowance Amount").  The Over-Allowance Amount shall be
disbursed by Landlord prior to the disbursement of any remaining portion of
Landlord's contribution to the construction of the Tenant Improvements.  In the
event that after Tenant's approval of the Approved Working Drawings, any
revisions, changes, or substitutions shall be made to (i) the Approved Working
Drawings (once the same are completed), or (ii) the Tenant Improvements, then
any additional costs which arise in connection with such revisions, changes or
substitutions shall be paid by Tenant to Landlord immediately upon Landlord's
request as an addition to the Over-Allowance Amount.    In the event that the
Tenant Improvement Allowance is not fully disbursed by Landlord to, or on behalf
of, Tenant on or before July 1, 2016, then such unused amounts shall revert to
Landlord, and Tenant shall have no further rights with respect thereto;
provided, however, Tenant may, pursuant to written notice delivered to Landlord
on or before December 31, 2015, elect to apply all or a portion of the Tenant
Improvement Allowance as an offset against Base Rent next due and owing by
Tenant under the terms of the Lease, as amended hereby. 

SECTION 3

CONTRACTOR'S WARRANTIES AND GUARANTIES

Landlord hereby assigns to Tenant all warranties and guaranties by the
contractor who constructs the Tenant Improvements (the "Contractor") relating to
the Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements;
 provided, however, that if, within 30 days after Substantial Completion of the
Tenant Improvement Work, Tenant provides notice to Landlord of any non-latent
defect in the Tenant Improvements, or if, within eleven (11) months after
Substantial Completion of the Tenant Improvement Work, Tenant provides notice to
Landlord of any latent defect in the Tenant Improvements, then Landlord shall
promptly cause such defect to be corrected.



742075.04/WLA

375056-00001/2-18-16/bkc/bkc

EXHIBIT B

-3-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------

 

 

 

SECTION 4

INTENTIONALLY OMITTED

SECTION 5

MISCELLANEOUS

5.1     Tenant's Entry Into the Premises Prior to Substantial
Completion.  Provided that Tenant and its agents do not interfere with
Contractor's work in the Building and the Premises, Contractor shall allow
Tenant access to the Premises prior to the Substantial Completion of the
Premises for the purpose of Tenant installing overstandard equipment or fixtures
(including Tenant's data and telephone equipment) in the Premises.  Prior to
Tenant's entry into the Premises as permitted by the terms of this Section 5.1,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant's entry.  Tenant
shall hold Landlord harmless from and indemnify, protect and defend Landlord
against any loss or damage to the Building or Premises and against injury to any
persons caused by Tenant's actions pursuant to this Section 5.1.

5.2     Tenant's Representative.  Tenant has designated Arlene Bolz as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.3     Landlord's Representative.  Landlord has designated Michael Coleman as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.4     Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord's sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.

5.5     Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in this Fourth Amendment, if an event of default as described in the
Lease, as amended, or a default by Tenant under this Tenant Work Letter, has
occurred at any time on or before the Substantial Completion of the Expansion
Premises, following any applicable notice and cure periods, then (i) in addition
to all other rights and remedies granted to Landlord pursuant to the Lease, as
amended, Landlord shall have the right to cause Contractor to cease the
construction of the Expansion Premises (in which case, Tenant shall be
responsible for any delay in the Substantial Completion of the Expansion
Premises caused by such work stoppage as set forth in Section 4 of this Tenant
Work Letter), and (ii) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease.

742075.04/WLA

375056-00001/2-18-16/bkc/bkc

EXHIBIT B

-4-

 

THE AVENTINE

[Fourth Amendment]

[Tracon Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------